Name: Commission Implementing Regulation (EU) 2017/1235 of 6 July 2017 amending for the 270th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international trade;  international affairs;  civil law;  politics and public safety
 Date Published: nan

 8.7.2017 EN Official Journal of the European Union L 177/32 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1235 of 6 July 2017 amending for the 270th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 3 July 2017, the Sanctions Committee of the United Nations Security Council decided to remove three natural persons from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entries under the heading Natural persons are deleted: Ahmad Zerfaoui (alias (a) Abdullah, (b) Abdalla, (c) Smail, (d) Abu Khaoula, (e) Abu Cholder, (f) Nuhr). Date of birth: 15.7.1963. Place of birth: ChrÃ ©a, Algeria. Nationality: Algerian. Other information: (a) Former member of the Organization of Al-Qaida in the Islamic Maghreb, (b) Confirmed to have died in northern Mali on 19.9.2006. Date of designation referred to in Article 2a(4)(b): 3.5.2004. Dhou El-Aich (alias Abdel Hak). Date of birth: 5.8.1964. Place of birth: Blida, Algeria. Nationality: Algerian. Other information: Confirmed to have died in Chad on 8.3.2004. Date of designation referred to in Article 2a(4)(b): 3.5.2004. Hacene Allane (alias (a) Hassan the Old, (b) Al Sheikh Abdelhay, (c) Boulahia, (d) Abu al-Foutouh, (e) Cheib AhcÃ ©ne). Date of birth: 17.1.1941. Place of birth: MÃ ©dÃ ©a, Algeria. Nationality: Algerian. Other information: Confirmed to have died on 16.4.2004 in northern Niger. Date of designation referred to in Article 2a(4)(b): 3.5.2004.